DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed01/05/2022. Claims 2,6-7, and 17 have been cancelled by the applicant. Claims 3-4, 7-9, and 16-20 objected to.  Claims 1-2, 5-6, and 10-15 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/05/2022, with respect to claims  have been fully considered and are persuasive.  Specifically the applicant amended the claims with the allowable subject matter as indicated in the office action dated 10/07/2021. The rejections of claims 1 , 5, and 10-15 are hereby
	
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
- Please delete the current title and replace with the following “EMITTER INCLUDING A LED ELEMENT AND METHOD FOR EMITTING LIGHT BY MEANS OF AN EMITTER”-

Allowable Subject Matter
Claims 1, 3-5, 8-16, 18-20 are allowed.

Regarding claim 1,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest  an emitter “wherein the coolant comprising at least two different phosphors;and at least one phosphor reservoir per phosphor in the coolant for at least one of receiving phosphor from the coolant and for delivering phosphor to the coolant” in combination with other features of the present claimed invention.
Regarding claims 3-5 and 8-13,  these claims are allowable for the reasons given for claim 1 and  because of their dependency status on claim 1.
Regarding claim 14,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 14; specifically, the prior art fails to teach or suggest a method for emitting light“whereinat least one phosphor reservoir per phosphor in the coolant for at least one of receiving phosphor from the coolant and for delivering phosphor to the coolant; ” in combination with other features of the present claimed invention.
Regarding claims 15-16 and 18-20,  these claims are allowable for the reasons given for claim 14 and  because of their dependency status on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879